                 Case 1:21-mj-30171-DUTY ECF No. 1, PageID.1
                                              AUSA:   Abraham Filed 04/13/21 Telephone:
                                                                               Page 1 of   6 766-5034
                                                                                        (810)
AO 91 (Rev. ) Criminal Complaint             Task Force Officer:     Zapolski                      Telephone: (989) 439-5276

                                        UNITED STATES DISTRICT COURT
                                                               for the
                                                 Eastern District of Michigan

United States of America
   v.
CHRISTOPHER CIESIELSKI                                                     Case No.       1:21-mj-30171
                                                                                          Judge: Unassigned,
                                                                                           Filed: 04-13-2021




                                                   CRIMINAL COMPLAINT

         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

         On or about the date(s) of October 2020 continuing to April 8, 2021 in the county of                      Huron     in the
       Eastern           District of        Michigan       , the defendant(s) violated:
                  Code Section                                              Offense Description
Title 18 U.S.C. § 2252A                                Possession and Distribution of Child Pornography
Title 18 U.S.C. § 2251                                  Production of Child Pornography




         This criminal complaint is based on these facts:




✔ Continued on the attached sheet.

                                                                                            Complainant’s signature

                                                                        Evan Zapolski, TFO, FBI
                                                                                             Printed name and title

Sworn to before me and signed in my presence.


Date: April 12, 2021
      XXXXXXXXX              April 13, 2021                                                    Judge’s signature

City and state: Bay City, MI                                            Patricia T. Morris, U.S. Magistrate Judge
                                                                                             Printed name and title
   Case 1:21-mj-30171-DUTY ECF No. 1, PageID.2 Filed 04/13/21 Page 2 of 6




             AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT
                    United States v. Christopher Ciesielski




   I, Evan Zapolski, being duly sworn, state:

   1. I am employed as a Detective Trooper (D/Tpr.) with the Michigan State

Police and have been so employed since May 2013. I have been assigned to the

Michigan State Police Internet Crimes Against Children Taskforce since February

2017, and have been a Task Force Officer with the FBI’s Northeast Michigan

Trafficking & Exploitation Crimes Taskforce since March 2019. I have received

training in the area of child pornography and child exploitation and have observed

and reviewed numerous examples of child pornography (as defined in 18 U.S.C. §

2256) in all forms of media including computer media. I have been involved with

several investigations regarding child pornography and the exploitation of children

through the internet.

   2. This Affidavit is submitted in support of a complaint and arrest warrant for

Christopher Allen Ciesielski. It is my opinion there exists probable cause to

believe Ciesielski has violated Title 18 U.S.C. § 2252A (Possession and

Distribution of Child Pornography) and Title 18 U.S.C. § 2251 (Production of

Child Pornography). This Affidavit is intended to show only sufficient probable

cause for the requested order and does not set forth all of my knowledge about this
   Case 1:21-mj-30171-DUTY ECF No. 1, PageID.3 Filed 04/13/21 Page 3 of 6




matter. In addition, the information contained in this affidavit is based on personal

knowledge, training and experience, and on information made available to me by

other law enforcement officers.

   3. On October 2020, the National Center for Missing and Exploited Children

(NCMEC) received a cybertip from Snapchat reporting suspect, “ccieslski2020,”

for uploading child pornography to the internet. The file depicts a female licking a

nude prepubescent vagina. A Thumb Cellular IP address was used on September

1, 2020 to login to the account.

   4. The IP address was investigated and it was determined the IP address was

assigned to Christopher Ciesielski cellular phone account on September 1, 2020.

   5. On October 17, 2020, NCMEC received a cybertip from Facebook reporting,

“Chris Ciesielski,” for distributing child pornography. On October 16, 2020,

“Chris Ciesielski,” sent a 59 second video depicting a nude prepubescent vagina

being penetrated by an adult erect penis.

   6. A search warrant was executed for the “Chris Ciesielski,” account reported

by Facebook. Within the Facebook profile were several “selfie” style images that

matched Christopher Ciesielski’s Michigan Secretary of State images.

   7. Ciesielski is on the Michigan Sex Offender Registry (SOR) for a 2008 child

sexually abusive materials conviction. His registered address for the SOR and the

Michigan Secretary of State is 1093 Bay Port Rd, Bay Port, Michigan.


                                            2
   Case 1:21-mj-30171-DUTY ECF No. 1, PageID.4 Filed 04/13/21 Page 4 of 6




   8. On April 8, 2021, a search warrant was executed to 1093 Bay Port Rd.

Ciesielski was interviewed and his cellular phone was seized from his person.

Ciesielski’s phone is a Caterpillar model S48c. Ciesielski admitted to possessing

and distributing child pornography. He also confessed to enticing minors for nude

images. Ciesielski stated that he primarily used the mobile application WhatsApp

for child pornography. I noted the background on Ciesielski’s phone was of an

image of baby girl. Ciesielski explained the image was of an “adopted

grandchild.” He explained the parents of the female infant are close family friends.

   9. On April 12, 2021, I reviewed the data extraction for Ciesielski’s cellular

phone, the Caterpillar model S48c. I noted there were numerous files of child

pornography on the cell phone. As of April 12, 2021, I did not have a total count.

   10.I noted on October 23, 2020, Ciesielski sent a video of child pornography

via WhatsApp to a user with phone number area code “970.” The video depicts an

erect penis ejaculating on a nude prepubescent vagina. The female child is

wearing pink socks.

   11.I noted on February 24, 2021, Ciesielski sent an image of child pornography

via WhatsApp to a user with phone number area code “936.” The image depicts a

prepubescent female child laying on her back. The child has her legs spread and

she is pulling her underwear to one side, exposing her nude vagina.




                                         3
   Case 1:21-mj-30171-DUTY ECF No. 1, PageID.5 Filed 04/13/21 Page 5 of 6




   12.I noted on December 29, 2020, in the WhatsApp mobile application,

Ciesielski engaged in a conversation with a person claiming to be 11 years old.

Ciesielski requested a video of the female child “stripping.” On December 30,

2020, Ciesielski requested, “nudes,” of the child. On January 6, 2021, the child

sends a video of a child fondling their nude breasts. I have reviewed the video and

it contains images of a female child that appears to be approximately 11 years.

   13.I reviewed the images in the gallery of the Caterpiller S48c cell phone and

noted on January 7, 2021 an image was taken of an infant’s vagina. In the image,

the child’s vagina is being manipulated by an adult’s fingers. I reviewed the

image’s metadata and noted the camera make and model that took the image was a

Cat S48c. There was also GPS location information recorded of where the image

was taken. The image was taken at 1093 Bay Port Road, Bay Port.

   14.On April 12, 2021, after discovering the image of the infant female, I spoke

to Ciesielski’s wife on the phone. She advised the two “adopted” grand children

are a 3-year-old boy and a 1-year-old girl. The children’s parents are family

friends and the “grandchildren” usually visit once a month.

   16.Based upon the foregoing information, it is my opinion that probable cause

exists that Ciesielski has violated Title 18 U.S.C. § 2252A (Possession and

Distribution of Child Pornography) and Title 18 U.S.C. § 2251 (Production of

Child Pornography) in the Eastern District of Michigan. Accordingly, I ask the


                                         4
    Case 1:21-mj-30171-DUTY ECF No. 1, PageID.6 Filed 04/13/21 Page 6 of 6




court to issue a criminal complaint and arrest warrant for Christopher Allen

Ciesielski.



                                      ____________________________
                                      Evan Zapolski , TFO, FBI



Sworn to before me and signed in my presence and/or by reliable electronic means

on _________________________.
        April 13, 2021




_____________________________________
PATRICIA T. MORRIS
United States Magistrate Judge




                                         5
